Citation Nr: 0605049	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 24, 1998, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a decision dated in March 2003, the Board denied the 
veteran's appeal for an earlier effective date for the award 
of service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2003, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the matter for action consistent with 
the joint motion of the parties.

In a decision dated in February 2004, the Board again denied 
the veteran's appeal for an earlier effective date for the 
award of service connection for PTSD.  The veteran appealed 
this decision to the Court.  In September 2005, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the matter for action consistent with 
the joint motion of the parties.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in an October 1982 rating decision; the 
veteran was notified of the decision but did not appeal.

2.  The veteran submitted a claim of entitlement to service 
connection for PTSD in April 1993; the RO denied the claim in 
a July 1993 rating decision based on the absence of medical 
evidence of this disorder; the RO notified the veteran of its 
decision but he did not appeal.

3.  Thereafter, a claim to reopen was not received prior to 
April 24, 1998; the new and material evidence warranting 
reopening of the claim included no service records.


CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 1998, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

Since the April 2000 decision granting service connection for 
PTSD and assigning the effective date of service connection 
was rendered prior to the enactment of the VCAA, the veteran 
did not receive VCAA notice prior to the decision.  In the 
statement of the case it was clearly explained to the veteran 
that the effective date of the award of service connection 
was based upon the date of receipt of his claim and that the 
RO had determined that the date of receipt of the claim was 
April 24, 1998.  Similarly, at the Board hearing, the 
undersigned informed the veteran that absent clear and 
unmistakable error in a prior unappealed decision, the 
earliest possible effective date for the award of service 
connection was the date of receipt of the reopened claim.

Thus, there can be no doubt that this represented veteran was 
adequately on notice of the fact that an earlier effective 
date could be assigned if his reopened claim was received 
prior to April 24, 1998.  At no time prior to the Board's 
March 2003 decision did the veteran or his representative 
ever allege that an informal or formal claim to reopen was 
received subsequent to the final rating decision of July 
1993, and prior to April 24, 1998.  Rather, throughout the 
appeal, the veteran claimed entitlement to an earlier 
effective date on the basis that he had been disabled by PTSD 
since service.

The Board notes that in correspondence sent to the Board in 
October 2003, the attorney who represented the veteran before 
the Court, and represents the veteran currently, requested 
the Board to comply with the notice requirements of the VCAA.  
However, it is clear from the September 2003 joint motion of 
the parties that the attorney is well aware of the fact that 
an earlier effective date could be granted if an informal 
claim for service connection for PTSD had been received 
subsequent to the July 1993 decision and prior to April 24, 
1998.  However, in the joint motion, the parties did not 
identify anything in the record or anything that could be 
obtained that would constitute receipt of an informal claim 
during the relevant time period, nor did the attorney do so 
in his October 2003 letter.

The August 2005 joint motion also does not indicate that 
there is any evidence or information that could be submitted 
or obtained to substantiate the veteran's claim.  In October 
2005, the Board sent a letter to the veteran's attorney 
informing him that he would be afforded a period of 90 days 
in which to submit additional evidence and argument.  The 
attorney did not respond to this letter.   

The Board must assume that the veteran's attorney is unaware 
of any evidence or information that could be submitted or 
obtained to substantiate the veteran's claim since he has 
neither submitted such evidence or information nor requested 
the Board to obtain any such evidence or information.

The Board has thoroughly reviewed the record.  The Board is 
simply unaware of any evidence or information that could be 
obtained to establish that the veteran's reopened claim for 
service connection for PTSD was received prior to April 24, 
1998.  That being the case, no useful purpose would be served 
by remanding the case to the RO and instructing the RO to 
send a VCAA letter to the veteran and his attorney.

Finally, the Board notes that the joint motion of the parties 
does not identify any VCAA deficiencies.  Instead, the 
parties agreed that the Board had not adequately addressed 
whether the new and material evidence warranting reopening of 
the veteran's claim included service records.  Whether those 
records qualify as new and 
material evidence is a legal question, not a factual 
question.  In essence, it appears to the Board that the 
pertinent facts in this case are not in dispute and the law 
is dispositive.  In such cases, there is no further duty to 
notify or assist under the VCAA.  See Livesay v. Principi, 15 
Vet. App. 165 (Aug. 30, 2001) (en banc); VAOPGCPREC 5-2004 
(June 23, 2004).

II.  History

The RO denied service connection for a nervous condition in 
October 1982 on the basis that the medical evidence did not 
show that the veteran had a nervous disorder.  The medical 
evidence of record at that time indicated that the veteran 
was undergoing treatment for mixed substance abuse.

The veteran first submitted a claim for service connection 
for PTSD in April 1993.  The RO denied the veteran's claim 
for service connection for PTSD in July 1993 based on the 
absence of any medical evidence showing that the veteran had 
PTSD.  

The veteran was properly informed of the October 1982 and 
July 1993 rating decisions but did not appeal either 
decision.  

In August 1997, the California agency responsible for 
adjudicating claims under the Social Security Act sent VA a 
letter indicating that the veteran had applied for disability 
benefits under the Social Security Act and identified VA as a 
source of medical evidence.  VA was requested to provide 
records pertaining to the veteran's alleged hospitalization 
from December 1995 to January 1996 for PTSD and psychiatric 
symptoms.  Attached to this request was a form signed by the 
veteran authorizing VA to release such records.

On April 24, 1998, VA received a statement from the veteran 
in which he requested that his claim for service connection 
for PTSD be reopened.  Reopening of the claim was denied in 
an August 1998 rating decision because the evidence added to 
the record consisted of the veteran's own statements, which 
were deemed to be redundant, rather than new and material.

In May 1999, the RO received a joint statement from a VA 
psychologist and a VA psychiatrist indicating that the 
veteran has PTSD and that the veteran reported that he had 
had PTSD symptoms since being in the military.  Thereafter, 
the RO undertook development to obtain VA treatment records 
and service personnel records.  It also arranged for the 
veteran to be afforded a VA examination in June 1999.

In the April 2000 rating decision currently on appeal, the RO 
granted service connection for PTSD, effective Apri1 24, 
1998.  It identified the evidence considered in the decision, 
to include medical records, medical statements, lay 
statements and service personnel records; however, it did not 
specifically identify the evidence that it considered to be 
new and material or  even specifically address whether new 
and material evidence had been presented.

In his February 2001 notice of disagreement, the veteran 
stated that his PTSD began in 1968 and had been ongoing since 
that time.  He indicated that his life had been ruined by his 
experiences in Vietnam.  In a separate February 2001 
statement, the veteran indicated his belief that he had been 
cheated out of back pay from 1970.

In a statement of the case issued in March 2002, the RO 
informed the veteran that the October 1982 and July 1993 
rating decisions became final as a result of the veteran's 
failure to appeal.  It also informed him of the law 
applicable to the assignment of effective dates, to include 
the provisions providing for reconsideration of a prior 
denial where new and material evidence consisting of service 
department records is received.  The RO explained that it had 
determined that April 24, 1998, the date of receipt of his 
claim, was the proper effective date of the award of service 
connection because his claim to reopen was not received until 
that date, and that date was later than the date entitlement 
arose.

In his April 2002 substantive appeal, the veteran stated that 
it was impossible for him to file a claim for service 
connection for PTSD in 1970 because he was not functioning in 
his right mind.  He contended that he did not pursue his 1982 
claim because he did not have any idea how to pursue it and 
that he was not in any condition to do so due to the 
debilitating effects of his PTSD.

During his hearing before the undersigned in November 2002, 
the veteran testified that he began to have problems during 
the 1968 Tet offensive.  He stated that after service, he 
tried college twice but dropped out.  He also indicated that 
he had difficulty maintaining employment.  The veteran's 
brother testified that as a child the veteran was intelligent 
and well mannered, but that he changed dramatically in 
Vietnam.  He indicated that the veteran's condition worsened 
over time.  

III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulation in effect when the RO entered its April 2000 
decision provided that  new and material evidence is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  That comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  38 CFR § 3.156(c).

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

The veteran, through his representative, maintains that 
service connection for PTSD should be effective from at least 
July 1982, when the veteran initially applied for service 
connection for psychiatric disability.  He notes that his 
newly submitted service personnel records provide evidence of 
a combat-related stressor associated with PTSD.  He further 
notes that when the RO granted entitlement to service 
connection for PTSD in the April 2000 rating decision, it did 
so, in part, on the basis of the service personnel records.  
He states that in relying on the service personnel records, 
VA was conceding that the grant of service connection was 
necessarily predicated on a supplemental report from the 
service department.  Therefore, he maintains that the earlier 
effective date is warranted in accordance with the provisions 
of 38 C.F.R. § 3.156(c).  In his argument, the veteran 
effectively contends that the RO was not aware that he 
participated in combat while in Vietnam until additional 
service records were associated with the claims folder after 
the July 1993 rating decision.  

The service personnel records, however, do not provide proof 
that the veteran served in combat, and the RO was already 
aware that the veteran served in Vietnam.  Regardless, at the 
time of the July 1993 rating decision, the evidence was 
negative for a diagnosis of PTSD, and instead showed that the 
veteran had mixed substance abuse.  Thus, in July 1993, the 
RO denied service connection for PTSD because the veteran was 
not shown to have this disorder.  It had no reason to 
consider whether the veteran was exposed to combat or whether 
he experienced any stressful incidents in Vietnam.  
Similarly, the RO did not undertake further development to 
verify the veteran's alleged combat stressors before it 
denied reopening of his claim in July 1998 because such 
evidence would be of no significance without medical evidence 
showing or at least suggesting that the veteran had PTSD.  
The medical evidence received in May 1999 showing that the 
veteran was found to have PTSD is clearly new and material 
evidence to reopen the claim.  It was not until after the 
receipt of this evidence that the RO undertook further 
development to verify stressors supporting the diagnosis, to 
include development to obtain service personnel records.  
Although the evidence supporting the RO's decision to grant 
service connection for PTSD includes the service personnel 
records, the service personnel records only became 
significant because of the medical evidence received after 
the prior final denial of the claim.  They were not so 
significant by themselves or in the context of the evidence 
previously of record that they must be considered in order to 
fairly decide the merits of the claim since the veteran was 
seeking service connection for a disability which had not 
been diagnosed.  Since the new and material evidence upon 
which the veteran's claim was reopened did not include 
service records, the provisions of 38 C.F.R. § 3.400(q)(2) 
are not applicable.

With respect to whether an informal claim was received during 
the period between the July 1993 rating decision and April 
24, 1998, the Board notes that the request for information 
from the California agency adjudicating the veteran's claim 
for disability benefits from the Social Security 
Administration and the veteran's authorization for the 
release of VA records both show the veteran's intent to apply 
for benefits from the Social Security Administration.  
Although the request indicates that the veteran had reported 
receiving VA treatment for PTSD, the fact remains that VA had 
already denied the veteran's claim for service connection for 
this disability and the documentation from SSA does not 
communicate the veteran's intent to reopen this claim.

Otherwise, nothing of significance was added to the record 
until April 24, 1998, the current effective date of service 
connection for PTSD.  Consequently, the Board concludes that 
no informal claim or formal claim for service connection for 
PTSD was filed during the period between the July 1993 
decision and April 24, 1998.  


Accordingly, the proper effective date for the award of 
service connection is April 24, 1998, the date of receipt of 
the veteran's claim to reopen.  In reaching this decision, 
the Board has considered the evidentiary equipoise rule but 
has determined that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an effective date prior to April 24, 1998, for 
the award of service connection for PTSD is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


